Citation Nr: 1618191	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for obesity, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, Foreign Cases Division, as the Veteran resides in Belgium.   

In February 2015, the Board issued a decision that granted service connection for tinnitus in the right ear.  A service connection claim for obesity was denied at that time.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to his service connection claim for obesity and remanded the claim back to the Board.  

Also in February 2015, the Board remanded the issues of entitlement to increased ratings for sleep apnea, an anxiety disorder with insomnia and depression and for patellofemoral syndrome of the left knee; claims for entitlement to a dependency allowance for the Veteran's spouse and child, entitlement to service connection for right ankle, left ankle, tendonitis tibialis anterior, right knee, bilateral dry eye, skin, onychomycosis, tinea pedis of the feet, hypertension, laryngopharyngeal reflux disabilities were also remanded.  Those issues have not yet been returned to the Board and therefore, will not be addressed in this decision.  They will be the subject of a later decision, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2016 Court JMPR, the Board will remand for further development the Veteran's claim for service connection for obesity.  

In consideration of the March 2016 Court JMPR and the March 2016 Appellant's Brief, an examination and medical opinion will be obtained. 

The Board understands the "involved" nature of this remand.  However, the Court's Order must be obeyed by the Board. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obesity. After an examination of the Veteran, describing the nature of his disability, and review of the Veteran's claims file, the examiner should:

a) First the examiner should explain whether obesity should be considered a "disability", as opposed, for example, a symptom of a disability? Why or why not?

b)  If obesity is found to constitute a disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's obesity i) either began during or was otherwise caused by his military service, ii) was caused by a service connected disability, or iii) was aggravated by a service connected disability.
 
2.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




